DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 Jan 2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 March 2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The Examiner notes that the First Office Action from the Chinese National Office dated 31 Dec 2020 was submitted, but not listed on the IDS of 10 March 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 1-2, 4-10, 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen et al (US 5,141,493) in view of Kenley et al (5,591,344) in further view of Lowther (US 3,105,477).
Regarding Claim 1, Jacobsen et al discloses a dialysis machine (Figure 1B).  The machine comprising:
a dialyzate system having a water inlet chamber (Figure 1B at 168); 
a water inlet (108) via which the dialyzate system can be connected to an external water supply (Col 5, lines 29-30; the recitation of the actual fluid handled (“providing ultra-pure water”) has been given no patentable weight in the apparatus claims, MPEP 2115);
a constant flow regulator (120) provided between the water inlet (108) and the water inlet chamber of the dialyzate system (168); and 
said water inlet chamber including an inlet valve (164), said constant flow regulator arranged to provide a substantially constant flow in to the water inlet chamber when the inlet valve is open (Col 6, lines 51-56), said constant flow regulator having a flow resistance that changes in dependence on an applied pressure difference such that the substantially constant flow is independent of said pressure difference and result over a predefined operating range (Col 5, lines 32-35; Col 6, lines 51-56),
but fails to expressly disclose the water inlet chamber including a level detection, with a control of the dialysis machine controlling the inlet valve in dependence on the level detection and the constant flow regulator being configured as a passive flow control element.
Kenley et al disclose a dialysis machine (Figure 1). The machine having a dialyzate system (generally at 22) having a water inlet chamber (at least at 202), a water inlet (from 39 in Figure 2) via which the dialyzate system can be connected to an external water supply (the tap water supply in Figure 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jacobsen et al to incorporate the teachings of Kenley et al to provide for the water inlet chamber including a level detection, with a control of the dialysis machine controlling the inlet valve in dependence on the level detection.  Doing so would prevent overfilling the water inlet chamber, as taught by Kenley et al (Col 16, lines 35-40).
Lowther teaches a flow valve (Figures 2-4) configured as a passive flow control element (Figures 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jacobsen et al, as modified by Kenley et al to incorporate the teachings of Lowther to provide for where the constant flow regulator being configured as a passive flow control element.  Doing so would be combining prior art elements (the flow regulator of Jacobsen et al with the flow valve of Lowther) according to known methods to yield predictable results (to regulate the flow); and simple substitution of one known element for another (the flow valve of Jacobsen et al for the flow valve of Lowther) to obtain predictable results (to regulate the fluid flow).
Regarding Claim 2, Lowther teaches a flow valve (Figures 2-4) comprising a housing (28) which is flowed through by fluid and which has an inlet (from 30), 
a regulator opening (52) and an outlet (34); 
a plunger (38) which is displaceably arranged in the housing (Figures 2-4), with a regulator passage remaining between the regulator opening and the plunger which is dependent on the relative 
a spring (56) against whose force the plunger is displaced by a differential pressure between the inlet and the outlet of the housing (Col 2, lines 50-53).  
Regarding Claim 4, Lowther teaches where a minimum flowed-through cross-section of the regulator passage changes on a displacement of the plunger (38) relative to the regulator opening (52; Figures 2-4).  
Regarding Claim 5, Lowther teaches where both a length of the regulator passage and the minimum flowed-through cross- section of the regulator passage changes on the displacement of the plunger relative to the regulator opening (Figures 2-4).  
Regarding Claim 6, Lowther teaches where the minimum flowed-through cross-section of the regulator passage reduces as the differential pressure increases (Figure 3).
Regarding Claim 7, Lowther teaches where a cross-sectional surface (and a diameter) of the plunger reduces progressively, i.e. at an increasing rate, in a direction of flow in a first part region (44), with a step region adjoining the first part region in the direction of flow (step region 40).  
Regarding Claim 8, Lowther teaches where the diameter of the plunger does not reduce at all in the step region (Figure 4 at 40).  
Regarding Claim 9, Lowther teaches where the first part region (44) ends before the regulator opening in an end position of the plunger without differential pressure (Figure 4); wherein the step region extends partly within the regulator opening and partly before the regulator opening in the end position of the plunger without differential pressure (Figure 4).
Regarding Claim 10, Lowther teaches where the plunger is pressed against an abutment by the spring on an absence of differential pressure (Figure 4 against 60), with a flow through or past the plunger being blocked in this position (Figure 4).
Regarding Claim 12, Lowther teaches where the regulator opening is tubular (52), with at least one of a cross-sectional surface and a diameter of the tubular regulator opening increasing in a part region in a direction of flow (Figures 2-4 show a constant diameter or cross-sectional surface).
Regarding Claim 17, Jacobsen et al disclose where the dialysis machine (Figure 1) is configured to be used for at least one of hemodialysis and hemofiltration (Col 1, lines 9-12).  
Claims 11 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen et al (US 5,141,493) in view of Kenley et al (5,591,344) in further view of Lowther (US 3,105,477) in further view of Sands (US 3,122,162).
Regarding Claim 11, Jacobsen et al, as modified by Kenley et al and Lowther, teach all essential elements of the current invention as discussed above except where the flow through and/or past the plunger is blocked by a seal.
Sands teaches a valve (Figures 1-3) with a plunger (14) where the flow through and/or past the plunger is blocked by a seal (9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jacobsen et al, as modified by Kenley et al and Lowther to incorporate the teachings of Sands for where the flow through and/or past the plunger is blocked by a seal.  Doing so would be combining prior art elements (the seal of the plunger of Sands with the plunger of Lowther) according to known methods to yield predictable results (to provide a seal for the valve).
Regarding Claim 15, Jacobsen et al, as modified by Kenley et al and Lowther, teach all essential elements including where Lowther teaches where the housing comprises a first part and a second part which are screwed or adhesively bonded to one another (28 and 54; Figures 2-4), but does not expressly disclose where said first part includes a guide chamber, the regulator opening and the outlet; and the second part including the inlet.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jacobsen et al, as modified by Kenley et al and Lowther, to incorporate the teachings of Sands for where said first part includes a guide chamber, the regulator opening and the outlet; and the second part including the inlet.  Doing so would be combining prior art elements (the housing structure of Sands with the housing structure of Lowther) according to known methods to yield predictable results (to provide for a valve assembly where the inlet can be easily removed for maintenance without removing the plunger from the regulator opening).
Regarding Claim 16, Sands teaches where the second part (2) includes a sealing structure (5) against which the plunger is pressed by the spring (Figure 1) on an absence of differential pressure (taught by Lowther at 60).  
Claims 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen et al (US 5,141,493) in view of Kenley et al (5,591,344) in further view of Lowther (US 3,105,477) in further view of Pittsley (US 3,359,960).
Regarding Claim 13, Lowther teaches all essential elements of the current invention as discussed above including where the plunger is connected to a guide region (the walls surrounding 36) and is slidingly guided in the guide chamber on the inner wall (Figures 2-4), but fails to expressly disclose where the guide region contacts an inner wall of a guide chamber.
Pittsley teaches a valve (Figure 2) with a plunger (54) and a guide region (76) where the guide region contacts an inner wall of a guide chamber (50).

Regarding Claim 19, Lowther teaches where an abutment for the plunger is formed by an end of the guide chamber at an inlet side against which the guide region is pressed on an absence of differential pressure (50 against 60 in Figure 4), with the guide chamber (within 28) having a larger diameter than the regulator opening (52).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen et al (US 5,141,493) in view of Kenley et al (5,591,344) in further view of Lowther (US 3,105,477) in further view of Lindsay et al (US 5,244,568).
Regarding Claim 14, Jacobsen et al, as modified by Kenley et al and Lowther teach all essential elements of the current invention as discussed above except where the constant flow regulator has a substantially constant flow between 500 ml/min and 3000 ml/min.
Lindsay et al teach a dialysis machine with a flow rate of 500ml/min (Col 5, lines 59-61).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Jacobsen et al, as modified by Kenley et al and Lowther to incorporate the teachings of Lindsay et al to provide for a flow rate of 500ml/min, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen et al (US 5,141,493) in view of Kenley et al (5,591,344) in further view of Lowther (US 3,105,477) in further view of Bennett (US 3,659,573).
Regarding Claim 18, Lowther teaches where a length of the step region (40) amounts to less than 50% of an adjustment path of the plunger (Figures 2-4) but fails to teach where a length of the first part region amounts to more than 50% of the adjustment path of the plunger.  
Bennett teaches a valve (Figure 3) with a plunger (generally at 30) with a step region (52) and a first part region (44) where a length of the step region (52) amounts to less than 50% of an adjustment path of the plunger (Figure 3) and where a length of the first part region (44) amounts to more than 50% of the adjustment path of the plunger (Figure 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jacobsen et al, as modified by Kenley et al and Lowther, to incorporate the teachings of Bennett to provide for where a length of the first part region amounts to more than 50% of the adjustment path of the plunger.  Doing so would be combining prior art elements (the plunger structure of Bennett with the plunger structure of Lowther) according to known methods to yield predictable results (to dimension the plunger for the desire flow rate).  Additionally, it would have been an obvious matter of design choice to provide for where a length of the first part region amounts to more than 50% of the adjustment path of the plunger, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Jacobsen et al (US 5,141,493) in view of Kenley et al (5,591,344) in further view of Lowther (US 3,105,477).
Regarding Claim 20, Jacobsen et al, as modified by Kenley et al and Lowther disclose all essential elements of the current invention as discussed above except where an operating pressure range of 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize both the differential pressure and the inlet pressure, since is does not produce an unpredicted result, and the specific range claimed just provides applicant with an optimum characteristic, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. That is, based on the general sizes shown in the drawings a certain albeit unknown exact range of the pressures is present in Kenley et al. The differences between that unknown ratio and that claimed is considered to be related to optimization of this range so as to obtain the associated optimum characteristics provided by this range.
Response to Arguments
Applicant’s amendment has overcome the rejection of record.  However, a new ground of rejection is applied to the amended claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753